


Exhibit 10.15

 

Form of

AMENDMENT TO SECURITY AGREEMENT

 

THIS AMENDMENT TO SECURITY AGREEMENT (this “Amendment”), dated as of June 30,
2004, is made by                               (“Grantor”) whose principal place
of business and chief executive office (as those terms are used in the U.C.C.)
is located at 6655 Lancer Boulevard, San Antonio, Texas 78219, whose Texas
Secretary of State organizational number is 0008853010 and whose tax
identification number is                             , in favor of THE FROST
NATIONAL BANK, a national banking association, as agent (in such capacity, the
“Agent”) for each of the Banks under the Credit Agreement (as defined below).

 

RECITALS

 

WHEREAS, the Grantor entered into that certain Seventh Amendment and Restated
Credit Agreement, dated as of June 30, 2000 (as amended by the First Amendment
to Seventh Amendment and Restated Credit Agreement dated June 30, 2001, and the
Second Amendment to Seventh Amendment and Restated Credit Agreement dated June
30, 2002, the “Restated Credit Agreement”), among Grantor, Lancer de Mexico,
S.A. de C.V., formerly known as Nueva Distribuidora Lancermex, S.A. de C.V., a
sociedad anónima de capital variable organized under the laws of the United
Mexican States (“Mexico Subsidiary”) (Grantor and Mexico Subsidiary being
hereinafter collectively referred to as “Borrowers”), Lancer Corporation, a
Texas corporation, Lancer Capital Corporation, a Delaware corporation, Lancer
International Sales, Inc., a Texas corporation, Servicios Lancermex, S.A. de
C.V., a sociedad anónima de capital variable organized under the laws of the
United Mexican States, Industrias Lancermex, S.A. de C.V., a sociedad anónima de
capital variable organized under the laws of the United Mexican States and The
Frost National Bank, individually and as Agent, Harris Trust and Savings Bank,
an Illinois banking corporation, individually, and Whitney National Bank, a
national banking association, individually; and

 

WHEREAS, the Grantor executed that certain Security Agreement (the “Security
Agreement”), dated June 30, 2002, in favor of the Agent for each of the Banks,
securing the payment and performance of the obligations described therein,
including, without limitation, the obligations of the Borrowers under the
Restated Credit Agreement; and

 

WHEREAS, the Restated Credit Agreement has been amended and restated pursuant to
that certain Amended and Restated Credit Agreement, of even date herewith (as
modified, amended, supplemented, or restated from time to time, the “Credit
Agreement”), among Grantor, Mexico Subsidiary, Lancer Corporation, a Texas
corporation, Lancer Capital Corporation, a Delaware corporation, Lancer
International Sales, Inc., a Texas corporation, Advanced Beverage Solutions,
LLC, an Illinois limited liability company, Servicios Lancermex, S.A. de C.V., a
sociedad anónima de capital variable organized under the laws of the United
Mexican States, Industrias Lancermex, S.A. de C.V., a sociedad anónima de
capital variable organized under the laws of the United Mexican States and The
Frost National Bank, individually and as Agent, Harris Trust and Savings Bank,
an Illinois banking corporation, individually, and Whitney National Bank, a
national banking association, individually, and each of the lenders that are now
or hereafter parties thereto, and certain other financial institutions who from
time to time are parties thereto (the “Banks”); and

 

1

--------------------------------------------------------------------------------


 

WHEREAS, as a condition precedent to the making of the Loans by the Banks under
the Credit Agreement, the Grantor is required to execute and deliver this
Amendment;

 

NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Grantor agrees, for the benefit of each of the Banks,
as follows:

 

1.             Amendment of Section 1.1.  The term “Deposit Account” in Section
1.1 of the Security Agreement is hereby amended in its entirety to read as
follows:

 

““Deposit Accounts” is defined in clause (f) of Section 2.1.”

 


2.             AMENDMENT OF SECTION 2.1.  SECTION 2.1 OF THE SECURITY AGREEMENT
IS HEREBY AMENDED IN ITS ENTIRETY TO READ AS FOLLOWS:

 


“SECTION 2.1.  GRANT OF SECURITY.  GRANTOR HEREBY ASSIGNS AND PLEDGES TO AGENT
FOR ITS BENEFIT AND THE BENEFIT OF EACH OF THE BANKS, AND HEREBY GRANTS TO
AGENT, FOR ITS BENEFIT AND THE BENEFIT OF EACH OF THE BANKS, A SECURITY INTEREST
IN ALL OF THE FOLLOWING PERSONAL PROPERTY OF GRANTOR, WHEREVER LOCATED, WHETHER
NOW OR HEREAFTER EXISTING OR ACQUIRED (THE “COLLATERAL”):

 

(A)           ALL “EQUIPMENT” AS DEFINED IN THE U.C.C. IN ALL OF ITS FORMS,
INCLUDING WITHOUT LIMITATION, ALL MACHINERY, MANUFACTURING, DISTRIBUTION,
SELLING, DATA PROCESSING AND OFFICE EQUIPMENT, ASSEMBLY SYSTEMS, TOOLS, MOLDS,
DIES, FIXTURES, APPLIANCES, FURNITURE, FURNISHINGS, VEHICLES, TRADE FIXTURES,
AND OTHER TANGIBLE PERSONAL PROPERTY (OTHER THAN INVENTORY), AND ALL PARTS
THEREOF AND ALL ACCESSIONS, ADDITIONS, ATTACHMENTS, IMPROVEMENTS, SUBSTITUTIONS
AND REPLACEMENTS THERETO AND THEREFOR (ANY AND ALL OF THE FOREGOING BEING THE
“EQUIPMENT”);

 

(B)           ALL “INVENTORY” AS DEFINED IN THE U.C.C. IN ALL OF ITS FORMS,
INCLUDING BUT NOT LIMITED TO:

 

(I)            ALL GOODS, MERCHANDISE AND OTHER PERSONAL PROPERTY FURNISHED OR
TO BE FURNISHED UNDER ANY CONTRACT OF SERVICE OR INTENDED FOR SALE OR LEASE, ALL
CONSIGNED GOODS AND OTHER ITEMS WHICH HAVE PREVIOUSLY CONSTITUTED EQUIPMENT BUT
ARE THEN CURRENTLY BEING HELD FOR SALE OR LEASE IN THE ORDINARY COURSE OF
GRANTOR’S BUSINESS, ALL RAW MATERIALS AND WORK IN PROCESS THEREFOR, FINISHED
GOODS THEREOF, AND ALL OTHER MATERIALS AND SUPPLIES OF ANY KIND, NATURE OR
DESCRIPTION USED OR CONSUMED IN THE MANUFACTURE, PRODUCTION, PACKING, SHIPPING,
ADVERTISING, FINISHING OR SALE THEREOF;

 

(II)           ALL GOODS IN WHICH GRANTOR HAS AN INTEREST IN MASS OR A JOINT OR
OTHER INTEREST OR RIGHT OF ANY KIND (INCLUDING GOODS IN WHICH GRANTOR HAS AN
INTEREST OR RIGHT AS CONSIGNEE); AND

 

(III)          ALL GOODS WHICH ARE RETURNED TO OR REPOSSESSED BY GRANTOR;

 

2

--------------------------------------------------------------------------------


 

and all accessions thereto, products thereof and documents therefore (any and
all such inventory, materials, goods, accessions, products and documents being
the “Inventory”);

 

(C)           ALL “ACCOUNTS”, “CHATTEL PAPER”, “DOCUMENTS”, AND “INSTRUMENTS” AS
DEFINED IN THE U.C.C., WHETHER OR NOT ARISING OUT OF OR IN CONNECTION WITH THE
SALE OR LEASE OR OTHER DISPOSITION OF GOODS OR THE RENDERING OF SERVICES, AND
ALL RIGHTS OF GRANTOR NOW OR HEREAFTER EXISTING IN AND TO ALL SECURITY
AGREEMENTS, GUARANTIES, LEASES AND OTHER CONTRACTS SECURING OR OTHERWISE
RELATING TO ANY SUCH ACCOUNTS, CONTRACTS, CONTRACT RIGHTS, CHATTEL PAPER,
DOCUMENTS AND INSTRUMENTS (ANY AND ALL SUCH ACCOUNTS, CHATTEL PAPER, DOCUMENTS,
AND INSTRUMENTS BEING THE “RECEIVABLES”, AND ANY AND ALL SUCH SECURITY
AGREEMENTS, GUARANTIES, LEASES AND OTHER CONTRACTS BEING THE “RELATED
CONTRACTS”);

 

(D)           INTENTIONALLY OMITTED;

 

(E)           ALL “GENERAL INTANGIBLES” AS DEFINED IN THE U.C.C., INCLUDING
WITHOUT LIMITATION, ALL TAX REFUNDS, CLAIMS, CAUSES OF ACTION, JUDGMENTS,
FRANCHISES, PERMITS, LICENSES, SUPPLY CONTRACTS, PURCHASE CONTRACTS, AND
AGREEMENTS (COLLECTIVELY, “GENERAL INTANGIBLES”);

 

(F)            ALL “DEPOSIT ACCOUNTS” AS DEFINED IN THE U.C.C. MAINTAINED BY
GRANTOR WITH ANY OF THE BANKS, ALL SUMS NOW OR AT ANY TIME HEREAFTER ON DEPOSIT
THEREIN, CREDITED THERETO, OR PAYABLE THEREON AND ALL INSTRUMENTS, DOCUMENTS AND
OTHER WRITINGS EVIDENCING ANY OF THE FOREGOING ACCOUNTS (SUCH ACCOUNTS
COLLECTIVELY REFERRED TO HEREIN AS THE “DEPOSIT ACCOUNTS”);

 

(G)           ALL “INVESTMENT PROPERTY” AS DEFINED IN THE U.C.C.;

 

(H)           ALL “SUPPORTING OBLIGATIONS” AS DEFINED IN THE U.C.C.;

 

(I)            ALL “LETTER-OF CREDIT RIGHTS” AS DEFINED IN THE U.C.C.;

 

(J)            ALL CLAIMS, INCLUDING, WITHOUT LIMITATION, COMMERCIAL TORT
CLAIMS, ARISING OUT OF THE DEVELOPMENT OF A NEW LINE OF MODULAR DISPENSING
EQUIPMENT RELATED TO THE SELECTED PROJECT AGREEMENT, EXHIBIT NO. 60 TO THE
MASTER DEVELOPMENT AGREEMENT OF DECEMBER 30, 1983, AS AMENDED, BETWEEN PARENT
COMPANY AND THE COCA-COLA COMPANY;

 

(K)           ALL BOOKS, RECORDS, WRITINGS, DATA BASES, INFORMATION AND OTHER
PROPERTY RELATING TO, USED OR USEFUL IN CONNECTION WITH, EVIDENCING, EMBODYING,
INCORPORATING OR REFERRING TO, ANY OF THE FOREGOING IN THIS SECTION 2.1.;

 

(L)            ALL OF GRANTOR’S OTHER PROPERTY AND RIGHTS OF EVERY KIND AND
DESCRIPTION AND INTERESTS THEREIN; AND

 

(M)          ALL PRODUCTS, OFFSPRING, RENTS, ISSUES, PROFITS, RETURNS, INCOME
AND PROCEEDS OF AND FROM ANY AND ALL OF THE FOREGOING COLLATERAL (INCLUDING
PROCEEDS

 

3

--------------------------------------------------------------------------------


 

which constitute property of the types described in clauses (a), (b), (c), (d),
(e), (f), (g), (h), (i), (j), (k) and (l), proceeds deposited from time to time
in the Deposit Accounts and in any lock boxes of Grantor, and, to the extent not
otherwise included, all payments under insurance (whether or not Agent is the
loss payee thereof), or any indemnity, warranty or guaranty, payable by reason
of loss or damage to or otherwise with respect to any of the foregoing
Collateral.

 

Notwithstanding the foregoing, “Collateral” shall not include any General
Intangibles as to which, or other rights arising under contracts as to which,
the grant of a security interest would constitute a violation of a valid and
enforceable restriction on such grant, unless and until any required consents
shall have been obtained.  Grantor agrees to use its best efforts to obtain any
such required consent.”

 

3.             Reaffirmation of Security Agreement. The Grantor hereby reaffirms
its obligations under the Security Agreement as amended by this Amendment and
agrees that neither the execution of the Credit Agreement nor the consummation
of the transactions described therein or herein in any way affect the
obligations of Grantor under the Security Agreement as amended herein.

 

4.             Full Force and Effect.  Except as expressly modified hereby, the
Security Agreement remains unmodified and in full force and effect in accordance
with its terms.

 

5.             Amendment Controls.  In the event of a conflict between the terms
and conditions of the Security Agreement and the terms and conditions of this
Amendment, the terms and conditions of this Amendment shall prevail.

 

6.             Miscellaneous.

 

(a)           When required or implied by the context used, defined terms used
herein shall include the plural as well as the singular, and vice versa.

 

(b)           This Amendment shall be binding upon and inure to the benefit of
the Grantor and its successors and assigns; provided, however, that neither the
Grantor nor its successors or assigns may, without the prior written consent of
all of the Banks, assign any rights, powers, duties or obligations hereunder.

 

(c)           This Amendment constitutes a Loan Document.

 

(d)           Unless otherwise defined herein, the capitalized terms used herein
which are defined in the Credit Agreement shall have the meanings specified
therein.

 

 

[Signature on following page.]

 

4

--------------------------------------------------------------------------------


 

 

GRANTOR:

 

 

 

 

 

Address:

 

5

--------------------------------------------------------------------------------
